Citation Nr: 0912704	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  07-23 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona


THE ISSUE

Evaluation of post-traumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his son


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from January 1942 to 
February 1946.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an April 2006 rating 
decision, by the Phoenix, Arizona, Regional Office (RO), 
which granted service connection for PTSD and assigned a 50 
percent disability rating, effective October 26, 2005.  The 
Veteran perfected a timely appeal to that decision.  

On February 3, 2009, the Veteran and his son appeared and 
offered testimony at a hearing before the undersigned 
Veterans Law Judge sitting at the RO.  A transcript of that 
hearing is of record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a) (2) (West 2002).  


FINDING OF FACT

The Veteran's PTSD has been manifested by ongoing symptoms of 
depression, difficulty sleeping due to nightmares, intrusive 
thoughts, panic attacks, irritability, exaggerated startle 
response, hypervigilance, problems with concentration, 
feelings of isolation and detachment, suicidal ideations, 
difficulty concentrating, difficulty with interpersonal 
relationships, and Global Assessment of Functioning (GAF) 
scores ranging from 45-60, resulting in occupational and 
social impairment with deficiencies in most areas, but 
without total occupational and social impairment.  


CONCLUSION OF LAW

PTSD is 70 percent disabling.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.3, 4.7, 4.130, Code 9411 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).   

In this case, VA satisfied its duty to notify by means of a 
letter dated in December 2005 from the RO to the Veteran 
which was issued prior to the RO decision in April 2006.  
That letter informed the Veteran of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The Veteran was 
also asked to submit evidence and/or information in his 
possession to the RO.  

The Board finds that the content of the above-noted letter 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  The Veteran was 
also afforded a VA compensation examination in August 2007.  
In addition, during the Travel Board Hearing in February 
2009, the Veteran was informed of what the evidence must show 
to establish a higher evaluation for PTSD.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  It also appears that all obtainable evidence 
identified by the Veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  In 
addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no violation of essential 
fairness to the Veteran in proceeding with the present 
decision, since the Veteran was informed of the provisions of 
Dingess in September 2006.  

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

Given the ample communications regarding the evidence 
necessary to establish a higher evaluation for PTSD, and 
given that he has been provided all the criteria necessary 
for establishing higher ratings, we find that there has been 
fundamental fairness.  

In light of the favorable disposition of the issue, and the 
adequate VCAA notices provided to the Veteran regarding his 
claim for a higher evaluation, the Board finds that the 
Veteran is not prejudiced by proceeding with rendering a 
decision at this time.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  


II.  Factual background.

The record indicates that the Veteran had active service from 
January 1942 to February 1946.  

VA treatment reports dated from August 2005 through December 
2005 show that the Veteran was seen for evaluation of 
complaints of anxiety and depression.  He was diagnosed with 
anxiety and depression.  The records indicate that the 
Veteran was admitted to a VA hospital in December 2005 due to 
increasing symptoms of panic attacks over the past 7 to 8 
months, especially in recent days.  The Veteran described 
symptoms, including shortness of breath, tachycardia, anxiety 
and fear.  The Veteran's step-daughter indicated that his 
symptoms had been markedly exacerbated since he stopped 
drinking in September 2005.  The discharged diagnoses 
included PTSD, provisional; panic disorder, provisional; 
depression, NOS; and ethos dependence in remission.  He was 
assigned a global assessment of functioning (GAF) score of 
55.  

Of record is an emergency consultation report from Dr. Lori 
Martin-DeWitt, dated in December 2005, indicating that the 
Veteran was being evaluated for severe panic attacks.  The 
Veteran stated that the panic attacks had gotten to the point 
where he was afraid of staying alone; he added "I'm not that 
turned off by suicide."  The Veteran's step-daughter 
reported that his problems always got worse when the sun goes 
down.  Following an evaluation, the diagnostic impression was 
PTSD, R/O dementia of Alzheimer's type; he was assigned a GAF 
score of 50.  

During a clinical visit in January 2006, the Veteran reported 
difficulty sleeping, intrusive thoughts and hyperarousal.  On 
mental status examination, it was noted that the Veteran was 
mildly agitated, hyperverbal and tangential at times.  Affect 
was animated at times, but did demonstrate a range of affect.  
Mood was dysphoric at times.  Speech was pressured.  No 
suicidal or homicidal ideations were noted.  He was fully 
oriented and memory was intact.  Cognition was grossly 
intact.  The assessment was depression, PTSD, and etoh 
dependence in remission.  The GAF score was 60.  

Of record is a statement from a counselor at the Tucson Vet 
Center, J.E.T., dated in March 2006, indicating that the 
Veteran has been a client at the Vet Center since December 
2005; he noted that the information in the letter was 
collected in a series of clinical interviews at the Vet 
Center.  J.E.T. noted that the Veteran described symptoms of 
chronic PTSD, full clinical range.  In addition, he described 
panic attacks and separation anxiety which have worsened with 
deteriorating health.  It was noted that the Veteran drank 
alcoholically until recent years as a strategy for coping 
with PTSD symptoms; however, he had to discontinue drinking 
because of health problems.  J.E.T. noted that the Veteran 
developed PTSD symptoms following service in the United 
States Marine Corp where he participated in some of the 
heaviest combat of World War II; his unit suffered heavy 
casualties including many friends who were killed and 
wounded.  It was noted that, following the war, the Veteran 
experienced significant life long problems adjusting to 
civilian life.  He was married five times and had 
difficulties in his role of husband and parent.  He had some 
success in his occupational career but moved from job to job 
without any occupational stability.  He was not fairly 
isolated from friends and family.  In sum, J.E.T. concluded 
that the Veteran suffers from chronic severe PTSD; his 
impairment in social and family functioning has left him 
vulnerable as he faces a gradual loss of independence with 
aging and health problems.  It was noted that his current GAF 
score was 45.  

The Veteran was afforded a VA examination in March 2006, at 
which time he reported having frequent nightmares and 
intrusive thoughts of combat; he also reported feelings of 
detachment from others with social isolation, emotional 
numbness with depressed mood, exaggerated startled response, 
hypervigilance, difficulty concentrating, and chronic 
insomnia.  The Veteran indicated that he had been prescribed 
Lexapro; he reported experiencing some remission in symptoms 
since starting treatment, including a decrease in frequency 
of panic attacks.  It was noted that the Veteran was 
currently unemployed; he denied that his current unemployment 
was due to the effects of a mental disorder, but stated it 
was due to age.  He did report that he would frequently leave 
jobs because of conflicts and now recognized that his PTSD 
may have played a role in his difficulty dealing with 
conflict.  It was noted that the Veteran does isolate himself 
socially, but he is able to appropriately interact with 
others.  He engages in very few social activities, but 
completes basic ADLs independently.  He was able to meet 
family responsibilities, but at this point would be unable to 
meet work demands and responsibilities.  The examiner 
indicated that the Veteran continued to experience nightmares 
and intrusive thoughts as well as feeling of detachment from 
others, a restrictive range of affect, panic attacks when 
reminded of traumatic incidents, as well as poor sleep, 
irritability and exaggerated startled response, and 
hypervigilance.  The examiner indicated that the Veteran does 
meet the criteria for the diagnosis of PTSD, and there are no 
other disorders independently responsible for his impairment.  
The examiner observed that symptoms of PTSD currently and in 
the past have had a severe impact on his employment, on his 
family role, and on his ability to sustain social 
relationships.  

On mental status examination, no impairment in thought 
process or communication was noted.  No delusions or 
hallucinations were noted.  His behavior in the session was 
open, friendly and cooperative.  He denied current suicidal 
or homicidal ideations.  He was able to maintain personal 
hygiene and completes basic ADLs independently.  He was 
oriented to person, place and time.  No significant memory 
loss or impairment was noted.  No obsessive or ritualistic 
behavior was identified.  Speech was of normal rate and 
rhythm.  There was the presence of panic attacks, as well as 
depressed mood, and other symptoms of anxiety.  No impaired 
impulse control.  It was noted that the Veteran experiences 
significant sleep impairment.  The diagnosis was PTSD; he was 
assigned a global assessment of functioning (GAF) score of 
58.  

During a clinical visit in July 2006, the Veteran reported 
ongoing panic attacks.  The Veteran also reported having 
nightmares most nights.  On mental status examination, he was 
well-groomed, pleasant and cooperative.  Affect was 
restricted but he demonstrated a full range of affect.  Mood 
was dysphoric at times.  Speech patterns were hyperverbal, 
but he was able to be refocused.  No suicidal or homicidal 
ideations were noted.  No delusions or hallucinations were 
noted.  The assessment was anxiety disorder and depression.  

The Veteran was afforded another VA examination in August 
2007.  At that time, he reported continued difficulties with 
nightmares, intrusive thoughts of combat, hypervigilance, 
exaggerated startled response, social isolation, depressed 
mood, concentration difficulties, and periods of suicidal 
ideation without plan or intent.  It was noted that the 
severity of symptoms continued to be high and the duration of 
symptoms was chronic and continuous.  The Veteran reported 
feeling more depressed when his girlfriend is traveling.  He 
does maintain contact with family members, although he 
continues to be estranged from his biological children.  He 
does keep contact with his stepchildren and his ex-wifes.  He 
is divorced 5 times.  It was also noted that the Veteran 
isolates himself significantly, and he does not partake in 
any social activities.  There was no report of violent or 
assaultive behavior.  It was further noted that the Veteran 
has not worked since his last examination, but his current 
unemployment was not due to the effects of a mental disorder.  

On mental status examination, no impairment in thought 
process or communications was noted.  No current delusions or 
hallucinations were noted.  His behavior in the session was 
friendly and cooperative.  The Veteran reported periods of 
suicidal ideation without plan or intent.  No homicidal 
ideation was reported.  He is able to maintain personal 
hygiene and completes basic ADLs independently.  He was 
oriented x4.  No memory loss or impairment was noted.  No 
obsessive or ritualistic behavior was identified.  Speech was 
of normal rate and rhythm.  There was a history of panic 
attacks, but none reported currently.  There was also the 
presence of depressed mood and anxiety, as well as 
significant sleep impairment.  No impaired impulse control.  
The diagnosis was PTSD; he was assigned a GAF score of 52, 
and a 1-year previous GAF score of 58.  The examiner stated 
the Veteran continues to meet the criteria for the diagnosis 
of PTSD, including ongoing nightmares and intrusive thoughts 
from combat, as well as feelings of detachment from others, 
emotional numbness with depressed mood, poor sleep, 
concentration difficulties, exaggerated startled response, 
and hypervigilance.  The examiner observed that there were no 
other disorders independently responsible for the Veteran's 
impairments and he continues to experience severe day-to-day 
impairment due to emotional distress from PTSD.  

Of record is a lay statement from the Veteran's step 
daughter, dated in August 2007, wherein she described the 
Veteran's behavior and how it is affecting his family.  She 
noted that the Veteran was last hospitalized in 2005, and he 
had not fully recovered; she stated that the veteran was 
severely depressed and was having back-to-back panic attacks.  
She noted that the Veteran has obtained some help from the 
Vet Center.  However, she stated that the Veteran is no 
longer getting any support from her, her mother or her sister 
because it is too exhausting to help him.  

Also of record is a statement from a co-worker of the 
Veteran, C.H., dated in August 2007.  C.H. noted that she was 
in charge of public relations and the Veteran was working in 
an advisory position.  She related that the Veteran was 
extremely depressed about his limitations of being able to 
deal with the stress of organizing the new venture.  C.H. 
also recalled the Veteran discussing the possibility of 
suicide; she took him to the Southern Arizona Mental Health 
Clinic but he decided that he did not want to be admitted 
into the hospital at that time.  She noted that the Veteran 
was prescribed some anti-depressants for his depression.  

In a January 2008 statement, the Veteran's son reported that 
his father expressed to him and his son that he had often 
considered suicide, but feared that he would screw it up and 
he would be worse off than he is now.  

During a clinical visit in September 2008, the Veteran 
reported that his mood had been more depressed due to 
upcoming appointment with Arizona Veteran's commission and 
his caregiver.  The Veteran indicated that he continued to 
have erratic sleep pattern, increased night sweats, and 
increased fatigue.  The Veteran also reported intermittent 
suicidal thoughts, especially when worried about increased 
financial problems.  Appearance was well-groomed; he was 
pleasant and cooperative.  Affect was animated and 
spontaneous.  He demonstrated a full range with mood more 
dysphoric.  Speech patterns were normal.  Intermittent 
suicidal ideation.  No homicidal ideation was noted.  No 
delusions or hallucinations were noted.  The assessment was 
anxiety disorder, depression, PTSD, and alcohol abuse, in 
remission.  

At his personal hearing in February 2009, the Veteran 
reported that his symptoms are such that he meets the 
criteria for a 70 percent evaluation.  The Veteran testified 
that he has had problems with interpersonal relations; he 
reported have had 5 marriages and 5 divorces, he has no 
friends, and he doesn't really have much of a relationship 
with his children.  The Veteran also reported that he 
experiences suicidal ideations whenever he gets depression; 
he stated that he is depressed almost every day.  The Veteran 
reported problems increased irritability; he stated that he 
hasn't driven in 20 years for fear of hurting other people.  
The Veteran also reported difficulty with concentration.  The 
Veteran's son related that his father had thoroughly 
alienated every family member; he noted that the Veteran had 
been extremely irritable, to the point of becoming very angry 
and yelling at people.  The Veteran's son described him as 
being volatile.  He noted that the Veteran had been married 
at least 5 times and had approximately 30 to 40 jobs.  He 
also noted that the Veteran had a tendency to ramble.  He 
also confirmed that the Veteran has expressed suicidal 
ideation.  He stated that he had avoided the Veteran for 20 
years because he very irritable and aggressive.  


III.  Legal Analysis.

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  

A disability may require re-evaluation in accordance with 
changes in a Veteran's condition.  It is thus essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  After careful review of the evidentiary record, the 
Board concludes that the Veteran's PTSD has not significantly 
changed and a uniform evaluation is warranted.  

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; and 
Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990).  

The severity of the Veteran's PTSD is determined by 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Under this code, a 50 percent 
rating requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
a flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.  

A GAF score is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing the Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994).  This is more commonly 
referred to as DSM-IV.  

A GAF of 21 to 30 is defined as behavior considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriate, suicidal 
preoccupation) or an inability to function in almost all 
areas (e.g., stays in bed all day, no job, home or friends).  

A GAF of 31 to 40 is indicative of some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or any major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently 
beats up younger children, is defiant at home, and is failing 
at school).  

A GAF of 41 to 50 is indicative of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

A GAF of 61 to 70 is indicative of some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002 & Supp. 2007).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 4.3 (2008).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

After carefully considering the evidence of record in light 
of the rating criteria provided above, the Board finds the 
Veteran's service-connected PTSD warrants a 70 percent 
disability rating, but no higher, since the inception of this 
appeal.  The pertinent evidence of record shows the Veteran's 
service-connected PTSD is manifested by intrusive thoughts of 
his multiple combat exposure during the battle of Guadalcanal 
during World War II, difficulty sleeping due to nightmares, 
chronic anxiety, panic attacks, exaggerated startle response, 
anger outbursts, irritability, and social isolation and 
detachment.  There is intermittent suicidal ideation and 
depressed mood.  The evidence shows the Veteran's PTSD 
symptoms are of such severity and persistence that they cause 
deficiencies in most areas, including his mood, family 
relations, and work.  Significantly, throughout the appeal 
period, the Veteran has described his mood as depressed and 
extremely irritable, and his affect has been variously 
described as anxious and restricted.  See VA examination 
reports dated March 2006 and August 2007.  The evidence also 
shows the Veteran maintains an isolated lifestyle; 
significantly, during his personal hearing, it was noted that 
the Veteran has had 5 marriages and has been divorced 5 
times, has no friends, and he reports that he does not have 
much of a relationship with his children.  The Board member 
observed that the Veteran rambled in his speech.  His reports 
of irritability, sleep disturbance, and restricted contact 
with his family are credible.  

The Board observes that, while the Veteran was given a GAF 
score of 52 during his August 2007 VA examination, the 
examiner stated that there were no other disorders 
independently responsible for the Veteran's impairments and 
he continued to experience severe day-to-day impairment due 
to emotional distress from PTSD.  The August 2007 examination 
is relatively consistent with the findings of the March 2006 
VA examination.  At that time, although the Veteran was 
assigned a GAF score of 58, the examiner stated that symptoms 
of PTSD currently and in the past have had a severe impact on 
his employment, on his family role, and on his ability to 
sustain social relationship.  The VA examiners have 
consistently described the Veteran's PTSD as severe.  It is 
noteworthy that, in the March 2006 statement from the 
counselor at the Vet Center, she concluded that the Veteran 
suffers from chronic severe PTSD; his impairment in social 
and family functioning has left him vulnerable as he faces a 
gradual loss of independence with aging and health problems.  
She stated that the Veteran's current GAF score was 45, a 
score which reflects a severe impairment.  

The Secretary, acting within his authority to "adopt and 
apply a schedule of ratings," chose to create one general 
rating formula for mental disorders.  38 U.S.C. § 1155; see38 
U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general 
formula to be used in rating more than 30 mental disorders, 
there can be no doubt that the Secretary anticipated that any 
list of symptoms justifying a particular rating would in many 
situations be either under- or over-inclusive.  The 
Secretary's use of the phrase "such symptoms as," followed by 
a list of examples, provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each  Veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  This 
construction is not inconsistent with  Cohen v. Brown, 10 
Vet. App. 128 (1997).  The evidence considered in determining 
the level of impairment under § 4.130 is not restricted to 
the symptoms provided in the diagnostic code.  Instead, the 
rating specialist is to consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV.  See38 C.F.R. § 4.126 (2008).  If the evidence 
demonstrates that a claimant suffers symptoms or effects that 
cause occupational or social impairment equivalent to what 
would be caused by the symptoms listed in the diagnostic 
code, the appropriate, equivalent rating will be assigned.  
Mauerhan v. Principi, 16 Vet. App. 436 (1992).  

Here, there is some conflict in the record.  Numerous 
examiners have assigned GAFs of 50 or higher; however, on 
examiner entered a GAF score of 45.  Based upon the record, 
it is far more likely that each competent examiner has 
reviewed similar symptoms and has assigned different GAFs 
based upon individual expertise.  We conclude that the 
deciding factor is the Veteran's testimony and physical 
presence at the hearing.  We also conclude that the most 
probative evidence warrants assignment of a 70 percent 
evaluation.  To the extent that on examiner entered a GAF of 
45, such GAF is inconsistent with the other GAFs in the file, 
the observations of the other examiners, the veteran's 
testimony, and the actual psychiatric manifestations reported 
in the March 2006 examination report.  

The evidence does not, however, show that the Veteran has 
impairment enough to warrant 100 percent.  Although the 
Veteran has persistent intrusive recollections, the mental 
status reports on psychological evaluation and examination 
did not find hallucinations or delusions, or give the 
impression that the intrusive recollections were 
hallucinatory in character or as disabling as persistent 
delusions or hallucinations.  He does not manifest or nearly 
manifest the behavioral elements of 100 percent disability.  
There is no lay or medical evidence of grossly inappropriate 
behavior.  While the Veteran express chronic suicidal 
ideations, there is no documented instance of the Veteran 
being an imminent danger to himself or others, let alone 
persistence of such danger.  There is no report of any 
episodes of inability to perform activities of daily living.  
There is no clinical evidence of actual disorientation to 
time and place.  There is no documentation of loss of memory 
of the names of close relatives, his occupation, or of his 
own name.  In essence, total occupational and social 
impairment is not shown.  Taking the evidence all together, 
the preponderance of it is against a rating higher than 70 
percent.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2008).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Indeed, the Board finds that the Veteran's PTSD symptoms, to 
specifically include his avoidance of social interaction, 
difficulty adapting to stressful social and work situations, 
and significant difficulty in establishing and maintaining 
effective work and family relationships, more nearly 
approximate the level of disability contemplated by the 70 
percent rating.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 4.7 (2008).  The Veteran does not have such symptoms as 
contemplated by a 100 percent evaluation.  See Mauerhan, 
supra.  

The Veteran is competent to report symptoms as they come 
through his senses and is competent to report that his 
symptoms have increased in severity.  See Layno v. Brown 6 
Vet. App. 465 (1994).  The Veteran's contentions that his 
symptoms have worsened over the past few years, especially 
suicidal ideations, are credible and the symptoms described 
more nearly approximates a 70 percent evaluation.  

The Board lastly has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b) (1) (2008).  Although the Veteran is currently 
unemployed the records indicate that his employability is due 
to his age rather than disability.  In addition, there is no 
evidence that the Veteran's psychiatric disability has 
necessitated frequent periods of hospitalization or that the 
manifestations of the disability are unusual or exceptional.  
Therefore, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b) (1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  



ORDER

Entitlement to an evaluation of 70 percent for PTSD is 
granted, subject to the law and regulations applicable to the 
payment of monetary benefits.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


